                                                            1   DARREN T. BRENNER
                                                                Nevada Bar No. 8386
                                                            2   JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, Nevada 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: darren.brenner@akerman.com
                                                            6   Email: jamie.combs@akerman.com
                                                            7   Attorneys for Plaintiff Bank of America, N.A
                                                            8
                                                                                             UNITED STATES DISTRICT COURT
                                                            9
                                                                                                    DISTRICT OF NEVADA
                                                           10

                                                           11   BANK OF AMERICA, N.A.,                             Case No.: 2:15-cv-00695-APG-NJK
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                             Plaintiff,
                                                                vs.                                                STIPULATION AND ORDER TO
                     LAS VEGAS, NEVADA 89134




                                                           13                                                      EXTEND DEADLINES TO REPLY
AKERMAN LLP




                                                                SATICOY   BAY      LLC;      WESTWOOD              SUPPORTING MOTIONS FOR
                                                           14   COMMUNITY      ASSOCIATION;       DOE              SUMMARY JUDGMENT [ECF NO. 67, 68]
                                                                INDIVIDUALS I-X, inclusive, and ROE
                                                           15   CORPORATIONS I-X, inclusive,                       [FIRST REQUEST]
                                                           16                                Defendants.
                                                           17
                                                                SATICOY BAY LLC,
                                                           18
                                                                                             Counterclaimant,
                                                           19
                                                                vs.
                                                           20
                                                                BANK OF AMERICA, N.A.,
                                                           21
                                                                                             Counterdefendant.
                                                           22

                                                           23
                                                                         Plaintiff and counterdefendant Bank of America, N.A., (BANA), defendant and
                                                           24
                                                                counterclaimant Saticoy Bay, LLC (Saticoy), stipulate to allow (1) BANA seven additional days to
                                                           25
                                                                reply to Saticoy's opposition to its motion for partial summary judgment, ECF No. 67, and (2)
                                                           26

                                                           27

                                                           28                                              1
                                                                48095369;1
                                                            1   Saticoy seven additional days to reply to BANA's opposition to its motion for summary judgment,

                                                            2   ECF No. 68.

                                                            3            1.    BANA filed its motion for partial summary judgment on January 14, 2019. [ECF

                                                            4   No. 63]. Saticoy filed its opposition on February 14, 2019. (ECF No. 67.)

                                                            5            2.    Saticoy filed its motion for summary judgment on January 14, 2019. [ECF No. 64].

                                                            6   BANA filed its opposition on February 14, 2019. (ECF No. 68.)

                                                            7            3.    The deadline for filing replies is February 28, 2019;

                                                            8            4.    The parties stipulate to extending the deadline to reply to BANA's motion for partial
                                                            9   summary judgment and Saticoy's motion for summary judgment by seven days, to March 7, 2019, to

                                                           10   allow the parties additional time to prepare their briefing.

                                                           11            5.    This is the parties' first request to extend the opposition briefing deadlines, and is not
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   made to cause delay or prejudice to any party.
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           13
AKERMAN LLP




                                                                This the 27th day of February, 2019.                 This the 27th day of February, 2019.
                                                           14
                                                                AKERMAN LLP                                          LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.
                                                           15

                                                           16   /s/ Jamie K. Combs                                   /s/ Michael F. Bohn
                                                                Darren T. Brenner, Esq.                              Michael F. Bohn, Esq.
                                                           17   Nevada Bar No. 8386                                  Nevada Bar No. 1641
                                                                Jamie K. Combs, Esq.                                 Adam R. Trippiedi, Esq.
                                                           18   Nevada Bar No. 13088                                 Nevada Bar No. 12294
                                                                1635 Village Center Circle, Suite 200                2260 Corporate Circle, Suite 480
                                                           19
                                                                Las Vegas, Nevada 89134                              Henderson, Nevada 89074
                                                           20
                                                                Attorneys for Bank of America, N.A.                  Attorneys for Saticoy Bay LLC
                                                           21

                                                           22
                                                                                                                       IT IS SO ORDERED.
                                                           23

                                                           24
                                                                                                                       ______________________________________
                                                           25                                                          UNITED
                                                                                                                       UNITED STATES
                                                                                                                               STATESMAGISTRATE     JUDGE
                                                                                                                                        DISTRICT JUDGE
                                                                                                                       Dated: March 1, 2019.
                                                           26
                                                                                                                       DATED:_______________________________
                                                           27

                                                           28                                                 2
                                                                48095369;1
